Citation Nr: 1018939	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO. 06-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for lumbosacral spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1990 through 
August 1994. He also service in the Arkansas Army National 
Guard from April 2003 through April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. The Veteran has since moved and 
the Jackson, Mississippi, RO is currently handling his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for a back 
disability, which he contends was incurred during annual two-
week training with the Arkansas National Guard in the summer 
of 2004. See November 2007 hearing transcript at page 6. 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty military, naval, or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2009). Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2002);
 38 C.F.R. § 3.6(a) and (d) (2000). ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 C.F.R. § 3.6(c)(1) (2009).

In this case, the evidence shows that the Veteran sought 
emergency room treatment at the Memphis, VA Medical Center 
(VAMC) on June 24, 2004. He complained of a back ache that 
had occurred "daily" since he "was on duties" and fell 
approximately 400 meters down some rocks. The Veteran's 
contention is that he has a current back disability related 
to that June 2004 fall. 

In February 2008, the Board remanded this matter in order for 
the Veteran's dates of active duty, ACDUTRA and INACDUTRA. 
The report provided by the Arkansas National Guard confirms 
that the Veteran was involved in ACDUTRA between June 5, 
2004, and June 19, 2004. This corroborates the Veteran's 
account of an in-service incident in that he ended this 
ACDUTRA period several days prior to visiting the emergency 
room at the Memphis VAMC complaining of back pain due to a 
fall during training. Again, the treatment note clearly shows 
that it had been several days since the actual incident, 
since the Veteran described a "daily" backache in the days 
since the fall. Thus, the Board concedes that there was an 
in-service fall with treatment several days later for a back 
ache. The question then becomes whether the Veteran has a 
current back disability that is causally connected to this 
June 2004 incident.

A review of the record reveals that the Veteran was not 
afforded a VA examination as to this claim. VA's duty to 
assist includes obtaining an examination and medical opinion 
when necessary to make an adequate determination. See Duenas 
v. Principi, 18 Vet. App. 512 (2004). In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court discussed the 
steps to be taken in determining whether a VA examination is 
necessary prior to final adjudication of a claim. According 
to McLendon, in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualified, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. 38 U.S.C.A. §5103A(d)(2) (West 
2002); 
38 C.F.R. §3.159(c)(4)(i) (2009). The Court in McLendon 
observed that the third prong, which requires that an 
indication that the claimant's disability or symptoms "may 
be" associated with the established event, is a low 
threshold. McLendon, 
20 Vet. App. at 83.

The Veteran in this case has established an in-service 
incident with subsequent, and relatively recent, similar 
treatment after his period of service. The question becomes 
whether the Veteran's current symptoms rise to the level of a 
current disability, and if so, whether that disability is as 
likely as not related to the June 2004 fall. The Board is not 
qualified to make such a determination without sound medical 
findings to support the conclusion. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991) (the Board is prohibited from 
substituting its own unsubstantiated medical opinions for 
those of a medical professional). Therefore, an examination 
is necessary.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
assess the current nature and etiology of 
his claimed back disability. The examiner 
should, after thorough physical 
examination and any appropriate diagnostic 
testing, provide a current diagnosis and 
then, based upon all evidence of record, 
provide an opinion regarding the etiology 
of the Veteran's diagnosed disability(ies) 
by addressing the following question: is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's back disability(ies) was caused 
by disease or injury during service, 
including the June 2004 fall noted in the 
remand, above? 

A complete rationale should be provided 
for any opinion expressed and the 
discussion must include comment on the 
Veteran's in-service complaints and any 
current diagnosis or an explanation as to 
why there is no current diagnosis if that 
is the ultimate finding.

2. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


